DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment dated January 5, 2022, in which claims 1, 11, and 18 were amended, has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-15 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Yang (U.S. Pub. 2010/0301419).
Regarding claims 11-15, Yang [Figs.6-7] discloses a semiconductor device, comprising:
an interconnect structure embedded in a first metallization layer that comprises a dielectric material [103-0113], the interconnect structure comprising a first metal material [715]; and
a first liner structure [701] embedded in the first metallization layer,
wherein the first liner structure is extended along one or more boundaries of the interconnect structure in the first metallization layer, and
wherein the first liner structure [701] comprises a carbon-based alloy of at least a first one and a second one of a plurality of second metal materials, each of the first one and the second one of the plurality of second metal materials being different from the first metal material [Para.120];

wherein the plurality of second metal materials include: cobalt (Co), ruthenium (Ru), tantalum (Ta), titanium (Ti), tungsten (W), molybdenum (Mo), zinc (Zn), aluminum (Al), and manganese (Mn) [Para.20];

wherein the first metal material [715] includes copper (Cu) [Paras.127-128];

a barrier layer disposed between the first liner structure and the dielectric material of the first metallization layer, wherein the barrier layer includes a nitride compound of a third metal material [Paras.119,125];

wherein the interconnect structure includes a via portion [713] and a trench portion [715] that is in direct contact with the via portion [Fig.7E].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 10, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (U.S. Pub. 2009/0053426) in view of Yang (U.S. Pub. 2010/0301419).
Regarding claims 1-6, 9, and 10, Lu [Figs.1-2] discloses a semiconductor device, comprising:
an interconnect structure [240] embedded in a first metallization layer that comprises a dielectric material [204], the interconnect structure comprising a first metal material [Para.51]; and
a first liner structure [220] embedded in the first metallization layer,
wherein the first liner [220] structure is extended along one or more boundaries of the interconnect structure in the first metallization layer, and
wherein the first liner structure comprises a second metal material reacted with one or more dopants [Para.42], the second metal material being different from the first metal material [Para.31];

wherein the second metal material [220] includes at least one material selected from the group consisting of: cobalt (Co) [Para.31], ruthenium (Ru), tantalum (Ta), titanium (Ti), tungsten (W), molybdenum (Mo), zinc (Zn), aluminum (Al), and manganese (Mn);

wherein the one or more dopants each includes at least one selected from the group consisting of: a hydrogen atom, a hydroxide atom, a nitrogen atom, a hydrogen ion, a hydroxide ion, a nitrogen ion, a carbon-hydrogen ion, a hydrogen radical, a hydroxide radical, a nitrogen radical, and a carbon-hydrogen radical [Para.42];

wherein the first metal material [240] includes copper (Cu) [Para.51];

further comprising:
a barrier layer [210] disposed between the first liner structure and the dielectric material of the first metallization layer, wherein the barrier layer includes a nitride compound of a third metal material [Para.21];

wherein the interconnect structure includes a via portion and a trench portion that is in direct contact with the via portion [Appears readily apparent];

wherein the second metal material reacted with the one or more dopants of the first liner structure is formed by a plasma process [Para.42];

wherein the plasma process includes at least one plasma process selected from the group consisting of: a hydrogen plasma process, a nitrogen plasma process, an ammonia plasma process, and a methanol plasma process [Para.42].

Lu fails to explicitly disclose wherein the first liner structure comprises a second metal material reacted with one or more dopants to form a doped carbide-based metal structure.  However, Yang [Figs.6-7] discloses and makes obvious wherein the first liner structure comprises a second metal material reacted with one or more dopants to form a doped carbide-based metal structure [Paras.119-123].  It would have been obvious to provide the claimed liner material, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 18-20, Lu [Figs.1-2] [Discussed above] discloses a method for forming a semiconductor device, comprising:
forming a cavity at least partially extending through a dielectric layer;
forming a liner structure extending along the cavity, wherein the liner structure includes either a first metal material passivated by a plasma process or an alloy of a second metal material and a third metal material; and
filling the cavity with a fourth metal material to form an interconnect structure, the fourth metal material being different from each of the first metal material, the second metal material, and the third metal material;

wherein the first metal material includes at least one material selected from the group consisting of: cobalt (Co), ruthenium (Ru), tantalum (Ta), titanium (Ti), tungsten (W), molybdenum (Mo), zinc (Zn), aluminum (Al), and manganese (Mn);
the plasma process includes one plasma process selected from the group consisting of: a hydrogen plasma process, a nitrogen plasma process, an ammonia plasma process, and a methanol plasma process; and
the fourth metal material includes copper (Cu);

wherein the second and third metal material each includes at least one material selected from the group consisting of: cobalt (Co), ruthenium (Ru), tantalum (Ta), titanium (Ti), tungsten (W), molybdenum (Mo), zinc (Zn), aluminum (Al), and manganese (Mn); and
the fourth metal material includes copper (Cu).

Lu fails to explicitly disclose wherein the liner structure includes carbide-based metal structure.  However, Yang [Figs.6-7] discloses and makes obvious wherein the liner structure includes carbide-based metal structure [Paras.119-123].  It would have been obvious to provide the claimed liner material, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (U.S. Pub. 2009/0053426) in view of Yang (U.S. Pub. 2010/0301419), as applied above, and further in view of Koschinsky (U.S. Pub.2017/0117179).
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Pub. 2010/0301419) in view of Koschinsky (U.S. Pub.2017/0117179).
Regarding claims 7-8 and 16-17, Lu and Yang fail to explicitly disclose the limitations of the claims, However, Koschinsky [Fig.5] disc and makes obvious
further comprising:
a second liner structure embedded in a second metallization layer over the first metallization layer, wherein the second liner structure comprises the second metal material reacted with the one or more dopants;
wherein the interconnect structure is wrapped by the first and second liner structures.

It would have been obvious to provide the interconnect structure as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection. 
Overall, Applicant’s arguments are not persuasive.  The claims stand rejected and the Action is made Final.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822